Filed Pursuant to Rule 424(b)(3) File No. 333-136277 PROSPECTUS SUPPLEMENT NO. 14 TO PROSPECTUS DATED NOVEMBER 14, 2011 ZIM CORPORATION This Prospectus Supplement No. 14 supplements and amends our Prospectus dated July 11, 2008, as amended and supplemented.This Prospectus Supplement No. 14 includes our attached Form 6-K for the month of November 2011 as filed with the Securities and Exchange Commission on November 14, 2011. Any statement contained in the Prospectus and any prospectus supplements filed prior to the date hereof shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement No. 14 modifies or supersedes such statement. Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement No. 14. This Prospectus Supplement No. 14 should be read in conjunction with the Prospectus, and any prospectus supplements filed prior to the date hereof. The date of this Prospectus Supplement No. 14 is November 14, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6 – K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2011 Commission File Number 0-31691 ZIM CORPORATION 150 Isabella Street, Suite 150 Ottawa, Ontario Canada K1S 1V7 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fx Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Quarterly Business Review by Management for the Quarter Ended September 30, 2011 TABLE OF CONTENTS Item 1.
